            Case 2:19-cv-01736-KJD-NJK Document 31 Filed 01/06/21 Page 1 of 2



     SAO
 1   JARED B. ANDERSON, ESQ. (SBN: 9747)
     DAVID J. CHURCHILL, ESQ. (SBN:7308)
 2   INJURY LAWYERS OF NEVADA
     4001 Meadows Lane
 3   Las Vegas, Nevada 89107
     Telephone: (702) 868-8888
 4   Facsimile: (702) 868-8889
     jared@injurylawyersnv.com
 5   Attorneys for Plaintiff
                               UNITED STATES DISTRICT COURT
 6

 7                                           DISTRICT OF NEVADA

 8   MARCELINA LAMOUREUX,                                     Case No.: 2:19-cv-1736-KJD-NJK

 9                  Plaintiff,
     vs.
10                                                         STIPULATION AND ORDER TO EXTEND
                                                           TIME TO FILE PLAINTIFF’S RESPONSE TO
11   JPMORGAN CHASE BANK, N.A., a foreign                  DEFENDANT’S MOTION FOR SUMMARY
     limited-liability company; DOES I-X, and ROE          JUDGMENT (Second Request)
12   ENTITIES I-X, inclusive,

13                  Defendants.
14
            The parties have been engaging in settlement discussions in this case but require additional time
15

16   in order to see whether these discussions will ultimately prove to be fruitful. For this reason, the parties

17   have agreed to extend the time for a response to the defendant’s motion for summary judgment.
18          Therefore, the parties by and through their respective attorneys of record, hereby respectfully
19
     submit their Stipulation and Order to Extend Time for Plaintiff to file her opposition to Defendant’s
20
     Motion for Summary Judgment from the current date of January 5, 2021 until January 20, 2021.
21
       DATED this 5th day of January, 2021.             DATED this 5th day of January 2021.
22

23     INJURY LAWYERS OF NEVADA                         WILSON ELSER MOSKOWITZ
                                                        EDELMAN & DICKER LLP
24
       /s/ Jared B. Anderson                            /s/ Douglas M. Rowan, Esq.__
25     Jared B. Anderson, Esq.                          Michael P. Lowry, Esq.
       David J. Churchill, Esq.                         Douglas M. Rowan, Esq.
26     4001 Meadows Lane                                300 South Fourth Street, 11th Floor
       Las Vegas, Nevada 89107                          Las Vegas, Nevada 89101-6014
27     Attorneys for Marcelina Lamoureux                Attorneys for JPMorgan Chase Bank, N.A.
28

                                                Stipulation and Order - 1
           Case 2:19-cv-01736-KJD-NJK Document 31 Filed 01/06/21 Page 2 of 2




 1                                                   ORDER
 2
            Having reviewed the stipulation of the parties, and good cause appearing therefor,
 3

 4   IT IS HEREBY ORDERED that the Plaintiff’s Opposition to Defendant’s Motion for Summary

 5   Judgment will be filed and served on January 20, 2021.

 6
            IT IS SO ORDERED.
 7

 8
                                          ____________________________________________
 9                                        UNITED STATES DISTRICT COURT JUDGE
10

11                                        Dated: __________________________
                                                  1/6/2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              Stipulation and Order - 2
